DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claims 1-12, in the reply filed on 3/22/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (“Synthesis of ammonia through direct chemical reaction between atmospheric nitrogen plasma jet and a liquid”, Plasma and Fusion Research, Volume 5, 2010, cited in IDS).
Regarding claim 1, Kubota et al disclose a method of generating plasma for ammonia synthesis (ABSTRACT). The method comprises a step of generating plasma jet by flowing nitrogen gas to an aqueous solution, hence forming ammonia in the nitrogen and water (page 1-2, Figure 1).
Regarding claim 2, Kubota teaches that the experiments are carried out at atmospheric pressure and room temperature (i.e. about 25C, page 1, Figure 1).
Regarding claim 3, Kubota teaches that the pH of the solution is lower than 5 (Figure 2, page 2).
Regarding claims 11 and 12, it should be noted that production rate or faradaic efficiency is a result of performing the claimed method, Since Kubota teaches substantially the same method as claimed, it must have the same outcome. If different results are achieved, it must be due to some limitations that are not currently claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (cited in IDS). as applied to claim 1 above, and further in view of Giapis et al (PB-PUB US 2002/0171367).
Regarding claims 4-6, Kubota teaches that a plasma jet device is used for generating plasma in a reactor by electrochemical reaction between electrodes (page 1, Figure 1), but does not teach the claimed current range or microplasma or anode-cathode configuration. However, Giapis et al disclose a method of generating plasma by a plasma jet device (ABSTRACT). Giapis teaches that plasma microjet may be generated by flowing nitrogen gas and by applying current in a range of 5 mA to 10 mA to a stainless steel cathode a metal anode (paragraphs [0039], [0041], [0042], [0045], [0046], & [0059]). Giapis further indicates that stable plasma jet is generated under the above conditions at low current and voltage (paragraph [0015]). 
Kubota teaches to flow nitrogen to generate plasma jet (page 1). One having ordinary skill in the art, upon reading the teaching of Giapis, would have realized the desirability of generating stable plasma at low current and voltage. Therefore, it would be obvious for one having ordinary skill in the art to try to apply current in a range of 5 mA to 10 mA to a cathode a metal anode as suggested by Giapis in an attempt to generate stable plasma microjet at low current and voltage while using the method of Kubota.
As such, Kubota/Giapis teaches to generate plasma by flowing nitrogen gas to the aqueous solution in a reactor by electrochemical reactions between a cathode and a metal anode 
Regarding claims 8 and 9, Kubota teaches that plasma is generated by flowing nitrogen gas through electrode tubes to the aqueous solution (Figure 1, pages 1-2). Giapis teaches a stainless steel tube used for generating plasma microjet (Figure 1, paragraph [0041]).
Regarding claim 10, Giapis teaches that the flow rate may vary from 100 sccm to 200 sccm (Figure 3, paragraph [0047]). Giapis also teaches that flow rate affect the performance of generated microjet (paragraph [0015]). Therefore, one having ordinary skill in the art would have realized to optimize the flow rate in order to achieve desired performance while using the method of Kubota/Giapis. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (cited in IDS) and Giapis et al (PB-PUB US 2002/0171367) as applied to claim 6 above, and further in view of Sieber et al (PG-PUB US 2016/0329193).
Regarding claim 7, Kubota/Giapis does not specifically teach a platinum anode. However, Sieber et al disclose a method of generating plasma (ABSTRACT). Sieber teaches that microplasma jet is generated by applying current to at least one electrodes and by flowing nitrogen gas, wherein the electrodes may be made of platinum (paragraphs [0096], [0110], & [0120]). The teaching of Sieber shows that a platinum electrode is an equivalent electrode material in the method of generating plasma. Therefore, it would be obvious for one having ordinary skill in the art to utilize a platinum electrode/anode because it is an art-recognized electrode material.
Conclusion
Claims 1-12 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795